Form 10-Q Kesselring Holding Corporation. - KSSH Filed:, 2009 (period: March 31, 2009) Quarterly report which provides a continuing view of a company's financial position 1 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D. C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the quarterly period ended March 31, 2009 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF Commission file number 000-52375 Kesselring Holding Corporation (Exact name of small business issuer as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 20-4838580 (I.R.S. Employer Identification No.) 1956 Main
